            Case 1:19-cv-00046-KBJ Document 13 Filed 10/22/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




 VALORES MUNDIALES, S.L. and
 CONSORCIO ANDINO, S.L.

        Plaintiffs and Arbitration Award Creditors,
                                                                  No. 1:19-cv-00046-KBJ
        v.

 BOLIVARIAN REPUBLIC OF VENEZUELA

        Defendant and Arbitration Award Debtor.


            PLAINTIFFS’ RESPONSE TO COURT’S ORDER TO SHOW CAUSE

       Plaintiffs and Arbitration Award Creditors Valores Mundiales, S.L. and Consorcio Andino,

S.L. respectfully provide their response to the Court’s Order to Show Cause dated October 18,

2019 (the “Order”).

       1.      In its Order, the Court required Plaintiffs to show cause “on or before November

17, 2019, why their claims against Defendant should not be dismissed for failure to prosecute”

since Defendant had “neither filed an answer” by its deadline of September 24, 2019, “nor

requested additional time to do so,” and Plaintiffs had not “taken any further action with respect

to their claims” as of the date when the Order was issued on October 18, 2019.

       2.      Today, soon after the issuance of the Order and less than a month after Defendant’s

deadline to file a responsive pleading, Plaintiffs filed a Motion for Entry of Default Judgment (ECF

No. 12) seeking relief for Defendant’s failure to file a responsive pleading or to otherwise appear

in this case. Plaintiffs were working on and finalizing this motion at the time the Order was issued.
          Case 1:19-cv-00046-KBJ Document 13 Filed 10/22/19 Page 2 of 2



       For the foregoing reasons, including those explained in Plaintiffs’ Motion for Entry of

Default Judgment, Plaintiffs respectfully maintain that they have not failed to prosecute their

claims and that there is no reason to dismiss this action for failure to prosecute.

       Dated: October 22, 2019                                Respectfully submitted,

                                                              _/s/ Miguel López Forastier__
                                                              Miguel López Forastier
                                                              D.C. Bar No. 464654
                                                              mlopezforastier@cov.com
                                                              José E. Arvelo
                                                              D.C. Bar No. 981920
                                                              jarvelo@cov.com
                                                              COVINGTON & BURLING LLP
                                                              One City Center
                                                              850 Tenth Street, N.W.
                                                              Washington, D.C. 20001
                                                              Tel: 202-662-5464
                                                              Fax: 202-778-5185

                                                              Counsel for Plaintiffs and Arbitration
                                                              Award Creditors Valores Mundiales,
                                                              S.L. and Consorcio Andino, S.L.




                                                -2-
